                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

MIREYA V.

      Plaintiff,

v.                                                  No. 3:17-CV-03395-BT

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

      Defendant.

                   MEMORANDUM OPINION AND ORDER

      Plaintiff Mireya V. 1 seeks judicial review of a final adverse decision of the

Commissioner of Social Security under 42 U.S.C. § 405(g). For the reasons

explained below, the hearing decision is AFFIRMED.

                                   Background

      Plaintiff alleges that she is disabled due to a variety of impairments,

including a depressive disorder, complications resulting from breast cancer, breast

cancer surgeries, and a broken left wrist. Pl.’s Br. 2 (ECF No. 22). Plaintiff’s

application for a period of disability and disability insurance benefits was denied

initially and on reconsideration. Admin. R. 19 (ECF No. 15-1). Plaintiff then

requested a hearing before an administrative law judge (“ALJ”), which was held on


1    The Court uses only Plaintiff’s first name and last initial as instructed by the
May 1, 2018 Memorandum Re: Privacy Concern Regarding Social Security and
Immigration Opinions issued by the Committee on Court Administration and Case
Management of the Judicial Conference of the United States.
                                          1
December 14, 2016. Id. At the time of the hearing, Plaintiff was 54. Id. 24. She has

a limited education and past work experience as a cleaner and a house worker. Id.

24, 26. Plaintiff has not engaged in substantial gainful activity since June 30, 2014.

Id. 22.

      The ALJ found that Plaintiff was not disabled and, therefore, was not

entitled to disability benefits. Id. 28. Although the ALJ found that Plaintiff’s

condition post breast cancer, breast cancer surgeries, broken wrist, and depression

constituted severe impairments, these impairments did not meet or medically

equal the severity of a listed impairment in 20 C.F.R. §§ 404.1520(d), 404.1525,

and 404.1526. Id. 22. The ALJ determined Plaintiff had the residual functional

capacity (“RFC”) for a limited range of medium work, except that she could

perform only simple, routine tasks. Id. 23. The ALJ further determined that while

Plaintiff could not return to her past relevant work, she could work as a dining

room attendant, food service worker, and industrial cleaner—jobs that exist in

significant numbers in the national economy. Id. 22, 26-27.

      Plaintiff filed a request for review with the Appeals Council of the Social

Security Administration, but the Appeals Council declined to review the ALJ’s

hearing decision. Compl. 2 (ECF No. 1). Plaintiff then filed this action in federal

district court, in which she contends the ALJ did not properly evaluate a

consultative examiner’s opinion, which affected the resulting determination of

Plaintiff’s RFC.




                                          2
                                Legal Standards

      The Court’s “review of Social Security disability cases ‘is limited to two

inquiries: (1) whether the decision is supported by substantial evidence on the

record as a whole, and (2) whether the Commissioner applied the proper legal

standard.’” Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014) (quoting Perez v.

Barnhart, 415 F.3d 457, 461 (5th Cir. 2005); see also Ripley v. Chater, 67 F.3d 552,

555 (5th Cir. 1995). Substantial evidence is “more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation

marks and citation omitted); see also Copeland, 771 F.3d at 923 (“Substantial

evidence is ‘more than a mere scintilla and less than a preponderance.’”) (quoting

Perez, 415 F.3d at 461). The Commissioner, and not the courts, resolves conflicts

in the evidence; thereafter, the Court may not “reweigh the evidence or try the

issues de novo.” Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995) (citing Cook

v. Heckler, 750 F.2d 391, 392-93 (5th Cir.1985); Patton v. Schweiker, 697 F.2d

590, 592 (5th Cir. 1983)). Accordingly, the Court may not substitute its own

judgment for the Commissioner’s, and it may affirm only on the grounds that the

Commissioner stated to support her decision. Copeland, 771 F.3d at 923 (citing

Cole v. Barnhart, 288 F.3d 149, 151 (5th Cir. 2002) (per curiam)).

      To determine whether there is substantial evidence of disability, the Court

weighs four elements: “(1) objective medical facts; (2) diagnoses and opinions of

treating and examining physicians; (3) the claimant’s subjective evidence of pain

                                         3
and disability; and (4) [her] age, education, and work history.” Martinez, 64 F.3d

at 174 (citing Wren v. Sullivan, 925 F.2d 123, 126 (5th Cir. 1991)). With respect to

claims filed before March 27, 2017, the ALJ must evaluate medical opinion

evidence in the manner prescribed by 20 C.F.R. § 404.1527. Unless controlling

weight is given to a treating source’s opinion per § 404.1572(c)(2), an ALJ is to

consider the following factors in determining the weight to give to “any medical

opinion:” (1) the physician’s examining relationship; (2) the nature and extent of

the treatment relationship: length of treatment and frequency of examination; (3)

the support a medical source presents for its opinion, in terms of objective evidence

and explanation; (4) the consistency of the opinion with the record as a whole; (5)

the specialization of the physician; and (6) other factors, including a medical

source’s amount of understanding of “our disability programs and their

evidentiary requirements.” Id. § 404.1572(c). “A treating source’s medical opinion

is entitled to controlling weight if it is (1) ‘well-supported by medically acceptable

clinical and laboratory diagnostic techniques’ and (2) ‘not inconsistent with’ other

substantial evidence.” Bentley v. Colvin, 2015 WL 5836029, at *7 (N.D. Tex. Sept.

30, 2015) (quoting 20 C.F.R. § 404.1572(c)(2); citing Newton v. Apfel, 209 F.3d

448, 455 (5th Cir. 2000)). Medical sources other than treating sources do not carry

the same “considerable weight,” but they still must be considered. See Robinson v.

Astrue, 271 F. App'x 394, 396 (5th Cir. 2008) (“Wong performed a one-time

consultative examination of Robinson and therefore is not due special deference

as a treating physician.”); Kneeland v. Berryhill, 850 F.3d 749, 760 (5th Cir. 2017)

                                          4
(“[T]he regulations make clear that opinions from examining physicians must be

considered.”).

                                     Analysis

      The ALJ found Plaintiff not disabled at the fifth step of the sequential

evaluation 2 because she determined based on Plaintiff’s age, education, work


2 The Commissioner uses the following five-step process to determine whether a
claimant is disabled within the meaning of the Social Security Act:

      1.    The hearing officer must ascertain whether the claimant is
      engaged in substantial gainful activity. A claimant who is working is
      not disabled regardless of the medical findings.

      2.     The hearing officer must determine whether the claimed
      impairment is “severe.” A “severe impairment” must significantly
      limit the claimant's physical or mental ability to do basic work
      activities. This determination must be made solely on the basis of the
      medical evidence.

      3.    The hearing officer must decide if the impairment meets or
      equals in severity certain impairments described in Appendix 1 of the
      regulations. The hearing officer must make this determination using
      only medical evidence.

      4.    If the claimant has a “severe impairment” covered by the
      regulations, the hearing officer must determine whether the claimant
      can perform his or her past work despite any limitations.

      5.     If the claimant does not have the residual functional capacity to
      perform past work, the hearing officer must decide whether the
      claimant can perform any other gainful and substantial work in the
      economy. This determination is made on the basis of the claimant’s
      age, education, work experience, and residual functional capacity.

See 20 C.F.R. § 404.1520(b)-(f). The claimant has the initial burden of establishing
a disability in the first four steps of this analysis. See Bowen v. Yuckert, 482 U.S.
137, 146 n. 5 (1987). At step five, the burden shifts to the Commissioner to show
that the claimant is capable of performing other work in the national economy. Id.

                                         5
experience, and RFC that there are jobs that exist in significant numbers in the

national economy that Plaintiff can perform. Admin. R. 26. In making this

determination, the ALJ relied on vocational expert (“VE”) testimony that an

individual of Plaintiff’s age with her education, work experience, and RFC, would

be able to perform the following medium, SVP-2, unskilled representative

occupations: dining room attendant, food service worker, and industrial cleaner.

Id. 27. Plaintiff argues that the ALJ’s RFC finding is not supported by substantial

evidence because she failed to properly consider a medical opinion from a

consultative examiner, S.A. Somodevilla, PhD, and that, as a result, the ALJ’s

determination that Plaintiff is not disabled is similarly unsupported. Pl.’s Br. 5-6.

      Dr. Somodevilla, a psychologist, evaluated Plaintiff’s mental status in March

2105 and diagnosed Plaintiff with major depressive disorder, recurrent, severe.

Admin. R. 241. He concluded Plaintiff had the mental functional capacity to carry

out and remember simple, one-two step instructions, that her ability to sustain

concentration and persistence is “at best[,] fair,” and that her ability to maintain

effective social interaction on a consistent basis and her ability to deal with work

pressures will be “poor.” Id. The ALJ specifically considered this evidence in

making her disability determination and stated in her written decision that she

“[gave] great weight to the functional capacity opined by Dr. Somodevilla.” Admin.

R. 25. The written decision shows that the ALJ correctly noted that Dr. Somodevilla

diagnosed Plaintiff with recurrent, severe major depressive disorder, and

determined that she had a limited ability to understand, carry out, and remember

                                          6
instructions. Id. The ALJ also acknowledged that Dr. Somodevilla opined Plaintiff

had no more than a “fair” ability to sustain concentration and persistence and a

“poor” ability to maintain effective social interaction and deal with work pressures.

Id. In view of Dr. Somodevilla’s opinion, the ALJ concluded that Plaintiff can

perform simple, routine tasks. Id. 23 (emphasis added).

      According to Plaintiff, the ALJ erred in not finding her disabled based on Dr.

Somodevilla’s opinion. Plaintiff contends that had the ALJ properly considered Dr.

Somodevilla’s opinion, she would be considered disabled “due to not being able to

perform sustained work on a regular and continuing basis.” Id. 6. Plaintiff,

however, conflates the ALJ’s duty to consider Dr. Somodevilla’s opinion with the

ALJ’s determination to adopt it only to the extent supported by other medical

evidence.

      Under the Social Security Regulations, every medical opinion received must

be evaluated. 20 C.F.R. § 404.1527(c). Plaintiff cites Loza v. Apfel, 219 F.3d 378,

393 (5th Cir. 2000), for the proposition that “the ALJ must consider all the record

evidence and cannot ‘pick and choose’ only the evidence that supports his

position.” (citations omitted). However, the ALJ determines the weight to give to

a medical opinion under the factors set forth in 20 C.F.R. § 404.1527(c). One factor

is “the consistency of the opinion with the record as a whole.” Id. It cannot be

considered “picking and choosing” when an ALJ considers evidence but does not

assign it great weight based on a determination under the relevant factors,

including because it is inconsistent with the record as a whole.

                                         7
      Dr. Somodevilla’s opinion is not the only piece of evidence that the ALJ

considered to reach her conclusion that Plaintiff has the RFC to perform less than

the full range of medium work, as defined by 20 C.F.R. § 404.1567(c). The ALJ

considered “the subjective complaints of the claimant, the claimant’s medical

history, and the medical opinions of record.” Admin. R. 23, 25-26. One of the other

medical opinions in the record is that of Mischca Scales, PhD, a state agency

medical consultant, who on reconsideration opined that Plaintiff’s mental

impairment was severe. Admin. R. 69. Dr. Scales determined Plaintiff could

understand, remember, and carry out detailed, but not complex instructions. Id.

Dr. Scales also found that Plaintiff could make decisions, attend and concentrate

for extended periods, accept instructions, and respond appropriately to changes in

the routine work settings. Id. The ALJ’s disability determination, which is

consistent with Dr. Somodevilla’s and Dr. Scales’s opinions, is supported by

substantial evidence.

      Plaintiff briefly asserts that the ALJ erred in determining Plaintiff’s RFC

because she did not consider the VE’s testimony regarding off-task time and

absences from work. Pl.’s Br. 6. The VE testified in response to Plaintiff’s counsel’s

hypothetical regarding light work, that there would be no jobs in the economy for

an employee who would be off-task 15% of an eight-hour work day, or 40-hour

work week, and miss work three days per month. Admin. R. 54-55. That testimony

is irrelevant, however, because, in this case, the ALJ found that Plaintiff is capable

of performing medium work with limitations. Id. 23. Further, the ALJ did not find

                                          8
that Plaintiff would be off-task 15% of an eight-hour day, or 40-hour week, or that

she would miss three work days per month. See id. 23-26. Thus, the ALJ did not

err in determining Plaintiff’s RFC by not considering the VE’s testimony regarding

hypothetical off-task time and absences from work. Accordingly, the ALJ’s

determination that Plaintiff is not disabled is not undermined by an improper RFC

finding.

                                   Conclusion

      The ALJ applied the correct legal standards and substantial evidence

supports the ALJ's decision that Plaintiff is not disabled within the meaning of the

Social Security Act. The hearing decision is AFFIRMED in all respects.

      SO ORDERED.

      January 10, 2019.



                                       _____________________________
                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                                         9
